Citation Nr: 0701900	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-15 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for the cause 
of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had recognized guerrilla service in the 
Philippines during World War II from January 1944 to November 
1945.  The veteran died in February 1994 and the death 
certificate lists the immediate cause of death as 
cardiorespiratory arrest, due to asthma.  The appellant is 
the veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO found that new and 
material evidence had not been received to reopen the 
previously denied claim of service connection for the cause 
of the veteran's death.  

The appellant was scheduled to appear for a personal hearing 
before a Veterans Law Judge at the Board in March 2006; 
however the appellant failed to report to the scheduled 
hearing. 


FINDINGS OF FACT

1.  In a February 2003 decision, the RO denied entitlement to 
service connection for the cause of the veteran's death.  A 
notice of disagreement was not received within the subsequent 
one-year period.

2.  Evidence submitted since the RO's February 2003 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's February 2003 rating decision  is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's February 2003 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information and 
any medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that an adequate notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, this was done, and as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the appellant was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In June 2004 and August 2004 letters to the appellant, the 
aforementioned requirements of VCAA were satisfied.  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
appellant adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to her claim.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decisions of the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and Dingess v. Nicholson, 
19 Vet. App. 473 (2006), requires more extensive notice in 
claims for compensation, e.g., as to particular notice 
regarding previously denied claims to reopen, and potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  

First, with regard to the holding in Kent, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  In addition, VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  In this case, the June 2004 and August 
2004 duty-to-assist letters to the appellant explained that 
her previous claim of service connection for the cause of the 
veteran's death was denied because there was no competent 
evidence of a nexus between the cause of the veteran's death 
and his active service.  The duty-to-assist letter further 
advised the appellant that for evidence to be considered new 
and material, it must relate to a nexus between the cause of 
the veteran's death and service.  Thus, the June 2004 and 
August 2004 duty-to-assist letters satisfied the holding in 
Kent because the appellant was provided specific notice of 
what constitutes new and material evidence in the case at 
hand.  

Additionally, with regard to initial rating and effective 
date, the Board finds that since the claim is denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.

II.  New and Material Evidence

In a February 2003 decision, the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The basis of the denial was that the 
veteran did not have any service-connected disabilities 
during his lifetime and the appellant did not submit any 
medical evidence to show that the veteran's cause of death, 
cardiorespiratory arrest due to asthma, was related to 
service in any way.  

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the appellant contends that the veteran was 
captured and held as a POW for 5 months beginning in April 
1942.  The appellant provided no documentation to support her 
contention and the RO's attempts to corroborate the 
appellant's assertions were unsuccessful.  The RO noted that 
the veteran's name was not listed in the POW microfiche.  
Furthermore, the Board notes that during the veteran's 
lifetime, he submitted multiple claims for service connection 
between 1952 and 1991, and he never asserted that he was a 
former POW.  

No additional evidence has been added to the record.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no medical evidence linking the veteran's cause of 
death in 1994 to his World War II military service.  The 
February 2003 RO decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, no new competent medical 
evidence has been added to the claims file.  The only 
evidence added to the claims file is correspondence from the 
appellant asserting that her late husband's death was caused 
by disease contracted during service as a POW.  As noted 
above, the RO was unable to corroborate the appellants 
assertions regarding POW status of her late husband, and the 
claims file contains no medical evidence to substantiate the 
appellant's claim.  Moreover, the appellant has never alluded 
to any such medical evidence.  There is no evidence of 
record, other than the appellant's contentions, that the 
veteran's cause of death is related to his military service.  
As the appellant is not a medical expert, he is not competent 
to express an authoritative opinion on this issue.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

In sum, no competent evidence was added to the record since 
the last prior denial; thus, the prior evidentiary defect has 
not been cured.

Rather, the appellant's statements are merely cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial of the claim.  It does not have any 
bearing on a nexus between the veteran's death and service.  
In other words, the additional evidence added to the record 
does not provide any medical basis to relate the veteran's 
cause of death to service.  The appellant's lay statements as 
to diagnosis or causation may not comprise material evidence.  
See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  

Evidence submitted since the RO's February 2003 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's February 2003 
decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
the cause of the veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


